Citation Nr: 1125142	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  00-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for PTSD for the period on and after May 20, 1997.

2.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period from April 1, 1969, to May 19, 1997.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) prior to May 8, 2003.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his children

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board in November 2006.  At that time, the relevant issues on appeal were (1) whether there was clear and unmistakable error in a May 20, 1969, rating decision which reduced the disability evaluation for an anxiety reaction from 10 percent to a noncompensable rating, and (2) entitlement to an effective date prior to May 5, 1999, for an increased evaluation for PTSD.  The Board determined that the May 1969 rating decision had become final and did not contain clear and unmistakable error.  The Board granted a 70 percent evaluation effective from May 20, 1997, for posttraumatic stress disorder.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 memorandum decision, the Court reversed the Board's finding that the May 1969 rating decision was final, and accordingly vacated the Board's finding that the May 1969 rating decision did not contain clear and unmistakable error.

In the November 2006 Board decision entitlement to a total rating for compensation based upon individual unemployability was also granted.  The RO effectuated the Board's grant of such benefit in a December 2006 rating decision and assigned an effective date of May 8, 2003.  The Veteran perfected an appeal of entitlement to an earlier effective date for the award of a total rating for compensation based upon individual unemployability.

In a July 2008 decision, the Board denied entitlement to an effective date earlier than May 8, 2003, for the award of a total rating for compensation based upon individual unemployability.  The Veteran appealed the Board's decision to the Court.  In a September 2009 joint motion, the parties agreed that such issue must be remanded because it was inextricably intertwined with the issue of an appropriate effective date for the compensable evaluations for posttraumatic stress disorder.

In March 2010 the Board determined that the May 1969 rating decision failed to comply with pertinent VA regulations and was void ab initio.  The 10 percent evaluation assigned to the Veteran's anxiety disorder was restored.  The Board explained that the issue of an increased rating must be considered from 1969 to 1997.  It remanded the instant issues for additional development, to include procurement of records from the Social Security Administration (SSA) and outstanding treatment records.  The appeal has been returned to the Board for further appellate consideration, and the issues have been recharacterized on the title page as a consequence of the restoration of a 10 percent rating from April 1, 1969.


FINDINGS OF FACT

1.  From May 20, 1997, the Veteran's PTSD has been shown to be manifested by no more than occupational and social impairment with deficiencies in most areas due to obsessional rituals, depression, and difficulty adapting to stressful circumstances.

2.  The most credible evidence pertaining to the period prior to May 20, 1997 does not support an evaluation in excess of 10 percent for PTSD.

3.  May 8, 2003 is the earliest date that entitlement to a TDIU is shown; prior to May 8, 2003, the weight of the evidence is against a finding that as a result of his service-connected disabilities, the Veteran was unable to obtain or retain substantially gainful employment outside the protected environment of his family business.


CONCLUSIONS OF LAW

1.  From May 20, 1997, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2010).

2.  The criteria for an evaluation in excess of 10 percent for PTSD prior to May 20, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. Part 4 § 4.132, Diagnostic Codes 9400, 9411 (in effect prior to 1996); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an award of a TDIU prior to May 8, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in March 2003 asked the Veteran to identify evidence pertaining to his claim.  

In August 2004 the Veteran was advised of the evidence necessary to support his claim.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

A March 2006 letter discussed the manner in which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

In fact, the Board further finds that the Veteran and his attorney have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  It is particularly salient to the Board in this regard that during his DRO and Board hearings, the Veteran and his attorney related in great detail why they believed he was entitled to both a higher schedular rating during the period under consideration in this appeal, and entitlement to a TDIU prior to May 2003.  It is also clear from the lay statements provided by the Veteran and witnesses, and by the medical opinion submitted by his attorney that they understood that they could understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claims.

With respect to VA's duty to assist, VA and private treatment records, to include those from SSA, have been obtained and associated with the record.  The medical evidence of record is sufficient for the purpose of determining the severity of the Veteran's disability prior to 2003.  The Veteran has been afforded hearings before RO personnel and the undersigned.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Factual Background

In a December 1967 rating decision, the RO granted service connection for anxiety reaction and assigned a 10 percent evaluation, effective December 14, 1967.  The Veteran was awarded service connection for multiple wounds incurred in combat, and each was assigned a noncompensable evaluation.  He was notified of this determination in a January 1968 letter, and specifically informed that he had been granted a 10 percent rating for a nervous condition.

A January 1969 VA Form 21-2545 indicates that the Veteran reported nightmares, being unable to sleep, and sudden noises startling him, particularly gun fire.  The Veteran described himself as still nervous since service.  The Veteran was noted to be self-employed in construction.

On VA examination in April 1969, the examiner noted the Veteran was in the construction business with his father.  The Veteran reported he had been married for 11 months and had a 4-month-old daughter.  His main complaint was that he was having nightmares and was very susceptible to loud noises.  The examiner stated, "[The Veteran] has indicated that his business ventures have been rather poor over the past year because of the shortage of money in the area that he lives and also he has had some marital discord because of the fact that he and his wife are living with his family."  The Veteran reported that the nightmares occurred two times a week, but was unable to recall the content of his dreams.  He stated that his wife informed him he would be talkative in his sleep and perspired profusely. With respect to the susceptibility of loud noises, a shot or a loud hammer would cause him to react quickly, and the Veteran would sometimes run as if he heard a shot from a rifle that occurred when he was in Vietnam.

The examiner stated the Veteran was well groomed, neatly dressed, and sat appropriately in his chair.  Motor activity was within normal range. His affect was within normal range.  He spoke softly, used words which were commensurate with his educational background.  There were no neologisms, no rhymes, no puns, and there was no blocking, and no circumstantiality.  The examiner stated the Veteran's memory was good for recent past experiences as well as for remote past experiences.  Concentration was good.  His fund of general knowledge was good. The Veteran knew the four seasons of the year and indicated that they occurred because of the Earth rotating on its axis and the sun being in various positions.  He could describe the Gulf Stream and solved a simple algebraic equation, as well as an interest problem.  The Veteran knew the last four presidents of the United States and their political parties.  He was able to distinguish "quite well" the difference between the words "poverty and misery," "idleness and laziness," "character and reputation," and "irresponsibility and incapable."  The examiner stated the Veteran's abstraction power was "quite satisfactory," which the examiner determined through various proverbs.  There were no perceptual disorders in terms of olfactory, visual, auditory, tactile, hallucinations, delusions, preoccupations, or compulsions.  The Veteran reported that his goals for the future were to make enough money to support his wife and child.  The examiner stated that reasoning and judgment were within satisfactory range.  Insight into his difficulties was "moderate."

The VA psychiatrist diagnosed a sleep disorder manifested by frequent nightmares, and marital maladjustment.  As to the latter diagnosis, the examiner stated he would be inclined to feel that this was due to the Veteran's current situation of living with his family and his wife's fear of pregnancy.  He concluded the Veteran was "completely competent."

In the May 1969 rating decision, the RO laid out some of the facts provided in the April 1969 VA examination.  The RO then concluded, "Although it would appear from the current findings that the Veteran's symptoms are but slightly disabling and should not cause him impairment of working ability, the provisions of VAR 1324 are being invoked at this time."  The rating decision reduced the rating assigned to the Veteran's anxiety reaction from 10 to 0 percent effective April 1, 1969.  The combined evaluation continued to be 10 percent from December 14, 1967.  In the May 1969 letter, the RO informed the Veteran the evidence did not warrant any change in the previous determination.  The Veteran was informed of his right to appeal.  He did not file an appeal following the May 1969 letter.

The Veteran underwent a VA psychiatric evaluation in May 1997.  The provider noted a long history of PTSD symptoms including distress, irritability, rage, and avoidance.  On mental status examination the Veteran's affect was sad and tearful, particularly when discussing Vietnam.  His thoughts were logical and goal directed.  There was no suicidal or homicidal ideation.  The assessment was severe PTSD complicated by a major depressive episode.  The provider noted that the Veteran had a long history of obsessive compulsive traits used to help cope and remain strong and in control.  He indicated that the Veteran had experienced exacerbated anxiety and depression as his coping strategies were no longer as effective.  The Veteran expressed interest in treatment options.  

In October 1997 the Veteran was noted to have significant PTSD symptoms but that they did not have significant impairment in his functioning.  

In April 1998 the Veteran was noted to have reinitiated VA treatment after a hiatus of several months in which he was doing well and functioning well with work and family despite occasional symptoms.  He reported an exacerbation of symptoms, irritability, fatigue, and reexperiencing.  The provider noted that the exacerbation was due in part to increased symptoms of sleep apnea secondary to weight gain.

In May 1999 a VA provider noted that the Veteran had not been seen since April 1998.  He was seen in the psychiatric emergency department.  He noted that he had recently had several angry outbursts in public that were embarrassing to him.  He also endorsed hyper vigilance, exaggerated startle response, avoidance, and problems having loving feelings.  A subsequent May 1999 VA treatment record indicates the Veteran's report of a better mood and emotional control since the emergency room visit.  He reported vivid flashbacks of Vietnam experiences brought on by work stress, interpersonal conflicts, contact with buddies from Vietnam, and the war in Kosovo.  He denied suicidal and homicidal ideation and was noted to be stable.  He reported that he planned to celebrate his 31st wedding anniversary.  

The Veteran was seen for a medication evaluation in July 1999.  He endorsed hyperarousal, tearfulness, nightmares, intrusive thoughts, irritability, and mood disturbance.  His affect was incongruent with the expressed content, with the provider noting that the Veteran smiled as he expressed how badly he felt.  He agreed to a trial of antidepressants.  

On VA examination in September 1999 the examiner noted that the Veteran had experienced an increase in neurosis.  The Veteran reported that he was the vice president of a construction company and that he was under the care of a psychiatrist and nurse practitioner for his psychiatric disability.  His service history was reviewed.  He described close family relationships.  He also described success in work, having been able to form a construction company.  The examiner noted that he Veteran appeared to be very active in his community as well, though he also noted the Veteran's report that his "hot" temper got him into trouble.  With respect to his psychiatric history, the Veteran related that he did seek help after service but that he became a workaholic over the years and did not look for treatment.  He related that five or six years previously he had hired a consultant for his company and that talked with the consultant about personal issues and recognized that he was "in trouble."  He reported that two years previously he had started seeing a psychologist and then also sought treatment through VA.  The examiner noted that medication had been recently started and that it had been effective in treating some symptoms; specifically he noted that the Veteran's anxiety and explosive temper were greatly improved.  The Veteran indicated that his symptoms had been quite significant and interfered with his home and work life.  

Regarding current symptoms, the Veteran reported frequent recollections of his Vietnam experiences but that he made a tremendous effort not to dwell in them.  He described his coping mechanism as becoming a workaholic.  He endorsed flashbacks.  He noted that he had difficulty talking to people and that he had been unable to talk about Vietnam until he attended therapy.  He described situations during which he became confrontational and got into heated arguments, and sometimes became physical.  He noted that when he overreacted to a threatening situation he became verbally insulting or abusive.  He expressed a capacity to love others and feel close to them.  He endorsed a strong startle reaction.  He also reported significant nightmares and a related sleep disturbance.  On mental status examination, the Veteran was friendly and appeared nervous.  He spoke intensively about Vietnam, providing numerous examples of his experiences.  He did not appear depressed, and denied depression.  There was no evidence of suicidal or homicidal ideation.  There was no thought disorder.  He denied hallucinations.  His intelligence seemed to be above average.  The diagnosis was PTSD.  The examiner assigned a GAF score of 50.  The examiner indicated that it appeared that the Veteran had experienced significant symptoms for many years but that he had coped by focusing on work.  He noted that the Veteran regarded work very positively but was concerned about the impulsive and explosive nature of his temper.  The Veteran stated that he was interested in getting better and in continuing to work.  The examiner concluded that the Veteran was competent.

A November 1999 VA mental health progress note indicates the Veteran's report of continued temper outbursts, irritability, and dysthymic feelings.  He described a reunion of Vietnam colleagues.  The provider noted that that Veteran continued to suffer from moderate to severe PTSD symptoms and that work and home were stable.

In December 1999 the Veteran reported to a VA registered nurse that he had stopped all of his psych medications and that he felt better.  He denied suicidal and homicidal ideation.  

An April 2000 VA treatment record reflects the Veteran's report of continued intrusive thoughts, irritability, sleep disturbance, anxiety and some temper outbursts.  The provider noted that the Veteran used emotional blunting to cope.  

In May and June 2000 the Veteran reported some decrease in intrusive thoughts.  He stated that his family had noticed decreased irritability.  He endorsed continued sleep disturbance but noted decreased adrenalin rushes.  

In August 2000, the Veteran, his wife, and his two daughters testified before a hearing officer at the RO.  He and his wife described their family business.  The Veteran stated that he had been successful at avoiding the problems created by his PTSD for many years, but that he agreed in 1997 to seek help.  He noted that one of his providers had suggested a less stressful work environment.  He stated that since Vietnam, he had had to make his own way and had done so.  His wife testified that he sometimes had confrontations at work sites and that she sometimes had to step in and resolve them.  She noted that the business had come close to losing accounts due to the Veteran's behavior.  She stated that the business had a full time bookkeeper and that she and the Veteran worked with that individual overseeing the finances and paying of bills.  She also testified that family members held key positions within the company and that they acted as "buffers" when the need arose.  She noted that, at home, she handled the finances.  With respect to the Veteran's symptoms she stated that she had noticed an increase in depression.  She also described the Veteran's mood problems and anger control issues.  She stated that he worked as a way to cope.  She opined that the Veteran would be unable to work for someone else.  She noted that the Veteran had been involved in confrontations with employees.  She testified that the Veteran saw her friends socially but had none of his own.  

One of the Veteran's daughters, a psychologist, described his coping mechanisms.  She noted that he was either working or sleeping, and that he kept himself busy with various chores at home.  She indicated that he had everything completely organized and that when he was unable to find something he became distressed.  She described a great deal of rumination and intrusive thoughts.  She noted that she had grown up with the sense that she must be absolutely prepared for disaster at any moment.  She also described the Veteran's overwhelming, irrational sense of responsibility for all of his employees and family members.  His other daughter described the Veteran as impatient.

 A March 2001 letter from a Vet Center readjustment counseling therapist noted that the Veteran presented in April 2000.  The therapist noted that the Veteran's symptoms were severe and that he was not suitably medicated.  He indicated that his wife acted as a buffer at home and that his brother-in-law maintained harmony within the business.  He noted that the Veteran had definite leadership qualities, ample intelligence, and presented as a hard and resourceful worker.  He indicated that the Veteran felt that he was beginning to lose his ability to work well even with his best customers and in a sense became occupationally impaired.  The provider noted that the Veteran experienced slight improvement with proper medication and with peer group therapy.  

In an undated letter received in July 2001, A.W.M., Ph.D. stated that he had known the Veteran since 1997 and had treated him in individual therapy intermittently since that time.  He noted that the Veteran suffered from many frequent and intensive PTSD symptoms.  He noted that he had evaluated and treated hundreds of Veterans within the VA system, and that the severity, intensity, and genuineness of the Veteran's symptoms were virtually unmatched.  He pointed out that the Veteran had worked extremely hard to  manage his condition and thus had continued to function in society and provide for his family.  He concluded that despite the Veteran's earnest efforts, his PTSD had severely impacted the quality of his life in many domains and that he had been prone to recurrent severe exacerbations and periods of poor functioning.

In a December 2001 statement, the Veteran asserted that he could not work for anyone and was always self employed.  He also stated that his family had to  make a sheltered workplace for him.  

In May 2002 the Veteran reported that he continued to experience PTSD symptoms but that he had less crying and more interest in activities and more energy.  

An August 2002 VA mental health note by Dr. M. indicates that the Veteran was stable, with no suicidal or homicidal ideation.  He discussed with great insight his history, symptoms, and management.  Dr. M. noted that the Veteran had been highly successful in business and personally and noted that he had it better than most people.  He discussed the reward and gratification he received from being responsible for helping others.  In November 2002 Dr. M. stated that the Veteran continued to suffer with significant PTSD symptoms but remained functional due to a strong constitution and coping strategies.  

In a February 2003 letter Dr. M. noted that despite severe symptoms the Veteran remained self-employed and was able to function in that capacity with  intermittent work and social difficulties due to his symptoms.  He stated that the Veteran's functional capacity was due to his pride, determination, intelligence, family support, and strength of character, and belied the severity of his PTSD symptoms.  He indicated that the Veteran's symptoms were among the most severe and genuine he had seen and that he did not believe that the Veteran would be able to function vocationally in any competitive employment setting in which he would be directed by others.  

In April 2003, Dr. M. completed a care plan update.  He assigned a GAF score of 50 and noted that over the past year, the highest GAF had been 55.  

In an April 2003 letter,  Dr. M. reiterated that the Veteran would have great difficulty functioning vocationally in any employment setting in which he had to take direction from others.  He noted that the Veteran had a very quick temper, was rigid in his views of right and wrong, and held extremely high standards for his own conduct and that of others.  He stated that the symptoms had caused him difficulty in social functioning and had at times caused difficulties in his work.  He noted that because the Veteran was self-employed, his job was not jeopardized.  He expressed strong doubt that the Veteran would be able to tolerate a vocational environment that was not protected in that way.

A May 2003 VA treatment record notes that the Veteran's symptoms had returned to baseline with reduced war coverage.  The Veteran gave several examples of his anger and behavior that would make him unemployable in any other context.  The provider also discussed other "buffers" that permitted the Veteran's functional capacity, such as his intelligence, motivation, family support, and general likeable personality.  

On VA examination in May 2003, the Veteran reported nightly nightmares, intrusive thoughts, and cued reactions to reminders of Vietnam.  He noted that he tried to avoid thoughts and memories of Vietnam but found increasingly that he could not.  The examiner noted that the Veteran had a foreshortened sense of future.  The Veteran also reported marked irritability, trouble concentrating, interrupted sleep, hyperstartle and hyper vigilance, and that he was always preparing for danger.  He stated that he had a loving wife and family.  He denied having personal friends and indicated that he considered only former Vietnam colleagues as friends.  He related that he had his own business and that he could not be employed outside that business.  He stated that he could not stand being told what to do and could not work for anyone.  He indicated that he had been reprimanded by the state for yelling at his employees and that people were afraid of him.  He noted that he had lost contracts and money due to his anger.  On mental status examination, the Veteran was cooperative.  His speech was of normal rate but became broken with emotion when talking about Vietnam and the difficulties that he had experienced over the years, specifically in the previous few years.  His affect was intense and  labile, crying at times.  Otherwise he exhibited a calm demeanor and tried to restrain himself from overemotion during the examination.  His mood was described as irritable.  His thought process was coherent to thought content.  There were no suicidal or homicidal ideations, no hallucinations, and no delusions.  The Veteran was alert and oriented.  Insight and judgment were good.  The diagnosis was chronic PTSD.  The examiner noted that the Veteran was competent to manage his funds.  He concluded that the prognosis was guarded.  

In a January 2004 statement, the Veteran described the various ways in which his family helped him in his work.  He stated that he was grateful that his family provided an environment that he would work in because his work helped him avoid intrusive thoughts and nightmares.  

The Veteran was afforded an additional hearing before a Decision Review Officer at the RO in January 2004.  He testified that for a great majority of the time, his relationships with others were good; he noted that when he was confronted with a stressful situation he had lost control of his temper.  He indicated that he had lost business due to his temper.  He stated that his family members sometimes stepped in during these situations.  He asserted that he was protected by a family owned business and that he would be unable to work outside of the business.  He maintained that his PTSD warranted a 70 percent evaluation.

In a January 2005 statement, the Veteran's daughter indicated that her first real understanding of her father's PTSD dated to 1982, when she was 14 years old.  She stated that following a visit from one of her father's service colleagues, he talked of his experiences in Vietnam and that references to Vietnam began to intrude on daily life.  She noted that for as long as she could remember, her father was hypervigilant and always insistent on being prepared for any danger.  She stated that she would characterize her father as severely impacted by his PTSD symptoms since she was a teenager.  She noted that she worked in the family business from the age of 16 through 21.  She noted that she had many opportunities to observe her father at work and stated her belief that her father could not have been employed in any other setting than the sheltered family environment.  She pointed out that, according to her mother, 33 employees had left the business since 1997.  

An October 2005 VA treatment record notes the Veteran's report that his prescribed medication was working but that he continued to feel anxious.  He stated that he was preparing to visit the Vietnam wall with some service colleagues.  

In February 2006 the Veteran submitted materials pertaining to the termination of an employee.  These materials included an August 2005 statement in which the Veteran described a situation in which he requested his wife hire a former Vietnam colleague, noting that he felt that the business could provide employment where the individual could function.  This statement described the Veteran's management approach in dealing with the employee's behavior and his eventual termination.  These materials also included what appears to be an internal memorandum signed by the Veteran, outlining his expectations of the employees of the family business.

In a May 2006 decision, the Board concluded that the May 1969 rating decision that had reduced the Veteran's disability evaluation for anxiety reaction was not clearly and unmistakably erroneous.  It also determined that the criteria for a 70 percent evaluation for PTSD were met as of May 20, 1997 and that the criteria for a TDIU had also been met.  In reaching its conclusion in the TDIU claim, the Board concluded that the evidentiary tipping point was the clinical evidence that the Veteran could not work anywhere other than in his family run business.  The Board pointed to a statement by the Veteran's representative in a July 2006 statement, noting that the Veteran was no longer considered a productive contributor to the family business due to his failed efforts to control his psychiatric symptoms.  In a subsequent December 2006 rating decision, the RO effectuated the Board's decision, assigning an effective date of May 8, 2003 for the grant of the TDIU.  The Veteran disagreed with the effective date assigned to the grant of the TDIU.

In April 2007 Dr. M. noted that the Veteran remained active, not depressed, and successful at his business.  He also noted that the Veteran enjoyed hobbies and activities.  He concluded that the Veteran was stable.  

In May 2007 the Veteran was examined for the Connecticut Disability Determination Services.  He reported that he had last been employed in 2006 working for a family construction business; noting that he had experienced difficulty with anger and conflict with a family member.  He indicated that in 1997, following stresses in his life, he became more depressed.  He claimed that he had been depressed since service and that he worked 12 to 14 hours a day and carried on with his life.  On mental status examination, the Veteran was fairly groomed.  No speech problem was noted.  His affect revealed mild anxiety and some slight irritability.  He denied auditory and visual hallucinations, and no delusions were noted.  He was oriented.  The diagnoses included major affective disorder, depressed; the examiner also stated that a diagnosis of PTSD should be considered.  A GAF score was not assigned, but the examiner stated that the Veteran's prognosis was guarded.  

A 2007 Social Security Administration (SSA) disability determination indicates a primary diagnosis of anxiety related disorders.

In May 2008 the Veteran's wife reported her belief that his prescribed medication was working.  The Veteran stated that he realized how blessed and fortunate he and his wife were.

In a July 2008 decision, the Board determined that an effective date earlier than May 8, 2003 for the grant of a TDIU was not warranted.  It concluded that the first definitive opinion regarding the Veteran's employability dated to May 8, 2003.  

A May 2009 VA treatment record reflects the Veteran's feelings that he should work.  He endorsed positive startle response, intrusive thoughts, nightmares, and tearfulness.  He denied suicidal and homicidal ideation.  

In June 2009, the Court held that the May 1969 rating decision was not final because VA had failed to properly notify the Veteran of what it had actually done at the time of the May 1969 rating decision. Specifically, the Court stated that while the Veteran's compensation remained the same, the RO had actually reduced the Veteran's evaluation for the service-connected anxiety reaction without giving the Veteran proper notice under the provisions of 38 C.F.R. § 3.103 (1969).  The Court reversed the Board's determination that the rating decision had become final and vacated that part of the Board's decision that determined the May 1969 rating decision did not contain clear and unmistakable error, acknowledging that clear and unmistakable error cannot exist in a non-final rating decision.

In October and November 2009, the Veteran underwent a clinical evaluation by J.P.C., Ph.D. at the request of his attorney.  Dr. C. also noted that he conducted a telephone interview with Dr. M. in December 2009.  Dr. C. noted that he had worked for VA for approximately 20 years and had developed and been Chief of the PTSD clinic at a VA Medical Center.  The Veteran's history was reviewed.  He related that in 1999 he had helped form an association of former Vietnam colleagues.  He stated that he saved himself by working after Vietnam but that he eventually recognized that he needed to spend more time with his family.  He noted that following separation from service he made almost no money, and that he and his wife lived with his parents.  He stated that the family construction company was started because he couldn't do anything.  He asserted that the business was a protected environment and that people would rescue him from stressful situations.  He noted that he was good to his employees.  Following two interviews as well the discussion with Dr. M., Dr. C. concluded that the Veteran had experienced a severe case of PSTD since his combat experiences in Vietnam.  He also concluded that the Veteran's PTSD was as severe in 1967 as it is at present.  He noted that the Veteran was upset at having his compensation decreased in 1969 and no longer sought assistance for many years.  He concluded that the Veteran's PTSD was equally severe and prevented him from gainful employment dating to 1969 and most likely 1967, pointing to testimony from the Veteran, his wife, and other family members.  

A VA mental health progress note dated in May 2010 indicates that the Veteran was doing better with a new medication.  He stated that he had occasional road rage that he felt he could not control.  He reported continued anxiety, as well as positive startle response, intrusive thoughts, crazy dreams, and some irritability.  

At the November 2010 hearing before the undersigned, the Veteran's wife testified that they had incorporated her father-in-law's carpentry and construction business in May 1970.  She stated that the Veteran had experienced problems controlling his temper since he returned from service.  She noted that he had  nightmares and flashbacks.  She related her belief that his symptoms had remained constant over the years.  She indicated that the Veteran was very smart and over the years would bid and measure the jobs, but that he was generally partnered with someone due to his unpredictability.  She stated her belief that he would be unable to work someplace else.  The Veteran's daughter described his hyper vigilance and exaggerated startle response, and noted that she had observed them from the time she was a child.  She recalled him being a very anxious person who was always preparing for something bad to happen.  The Veteran testified that his income slowly increased over the years and that he realized at some point that even working for himself he might have problems due to his anger.  

Analysis

This appeal initially requires review of the evidence between 1969 and 1997 to determine whether it supports an evaluation in excess of 10 percent for the evaluation of PTSD, or anxiety reaction, as it was previously characterized.  The criteria for evaluating psychiatric disorders changed in February 1988 and in 1996.  Thus, the Board will lay out all of the applicable criteria.  

The pre-1988 criteria and the applicable ratings allowed for a 100 percent evaluation for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  With lesser symptomatology such as to produce severe impairment of social and industrial adaptability a 70 percent rating was assignable.  Where there was considerable impairment of social and industrial adaptability, a 50 percent evaluation was warranted.  Where there was definite impairment of social and industrial adaptability, a 30 percent evaluation was assigned.  Where there mild impairment of social and industrial adaptability, a 10 percent evaluation was warranted.  Psychosis in full remission warranted a noncompensable evaluation.  38 C.F.R. § 4.132, effective prior to February 1988.  The above descriptive adjectives do not necessarily refer to the severity of the disease but rather to the degree of industrial and social impairment.

Under the schedular criteria applicable as of 1988, a 100 percent evaluation is warranted where the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, with totally incapacitating psychoneurotic symptoms bordering on gross repudiation or reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, and demonstrable inability to obtain or retain employment.  A 70 percent rating is warranted when the Veteran's ability to establish and maintain effective or favorable relationships with people is severely impaired and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in his ability to obtain or retain employment.  A 50 percent rating is warranted where the Veteran's ability to establish or maintain effective or favorable relationships with people is considerably impaired and, by reason of psychoneurotic symptoms, his reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  30 percent evaluation is warranted for PTSD if there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  38 C.F.R. § 4.132, effective prior to November 1996.  The Board notes that each of the three criteria for a 100 percent rating under Diagnostic Code 9411 is an independent basis for granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (1998).

The current schedular criteria, which became effective November 7, 1996, provide that a 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 10 percent evaluation is assignable where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Having carefully reviewed the record, the Board concludes that the Veteran's disability is appropriately evaluated as 10 percent disabling under the criteria that was in place between 1969 and 1997.  In this regard, the Board concludes that neither definite nor even mild impairment of social and industrial adaptability nor definite or even mild industrial impairment commensurate with a 30 percent disability is shown by the evidence of record.  The evidence of record in 1969 reflects that the Veteran was nervous and that he experienced symptoms such as nightmares.  However, the Veteran was observed during examination at that time to be well groomed and neatly dressed, with his affect was within normal range.  His memory, concentration and fund of general knowledge were all found to be good, and there were no perceptual disorders in terms of olfactory, visual, auditory, tactile, hallucinations, delusions, preoccupations, or compulsions.  The examiner specifically stated that reasoning and judgment were within satisfactory range.  

Notably, there is no contemporaneous objective evidence following the 1969 VA examination until the Veteran underwent psychiatric evaluation in May 1997.  However, the Veteran and his family have testified that his symptoms were always severe, and that he was always seriously affected by his PTSD.  The Board has considered every one of the appellant's statements and those of his family members, as well as the conclusions of Dr. C., Dr. M., and the Veteran's daughter, a psychologist.   It notes their assertions that the lay reports are indicative of symptoms suggesting greater disability.  The appellant is competent to state his observations with respect to the severity of his symptoms.  However, the training and experience of the medical personnel makes their findings more probative as to the extent of the disability.  In that regard, a VA examiner observed in 1999 that the Veteran had experienced significant symptoms for many years but that he had coped by focusing on work.  At that time, the Veteran stated that he had not sought treatment and had coped by working.  

The Board notes that as recently as 2007, in the course of an evaluation for SSA purposes, the Veteran reported he became more depressed in 1997 and that although he had been depressed since service, he had worked long hours and carried on with his  life.  The Veteran's report of worsening in 1997 is supported by his seeking treatment in May 1997, at which time he reported that long-used coping strategies were no longer as effective as they had been previously.  He indicated that he and his wife owned a successful family construction business.  He did not reference a previous treatment history that might shed light on symptoms occurring earlier than 1997, except to state that he had a history of obsessive compulsive traits that helped him remain strong and in control.  

In spite of the recent assertions of the Veteran and his family regarding the Veteran's behavior during the period in question, the more contemporaneous evidence reflects that the Veteran successfully dealt with his symptoms and that definite or even mild social or industrial impairment is not shown prior to May 20, 1997, and that he experienced a well-documented worsening of his symptomatology in 1997.  In essence, the Board finds the testimony offered during the Veteran's personal hearing and in support of his current claim for an evaluation in excess of 10 percent from 1969 to lack credibility given the disparity between such statement and the more contemporaneous statements documented in 1969 and during the course of medical treatment between 1997 and 2003.  Furthermore, given that the recent report of Dr. C. relies on the same statements regarding the Veteran's history that the Board has found to lack credibility, the Board finds Dr. C.'s report to be of no probative value.

In this regard, during his personal hearing, the Veteran pointed to the lack of significant income earned from his business during its formative years as evidence of the difficulty he experienced at that time due to his psychiatric disorder.  However, statements documented in 1969 suggest that occupational problems experienced at that time were due primarily to a shortage of money and the usual difficulties associated with starting a new business.  Furthermore, records from 1997 forward do reveal that the Veteran had intermittent problems with his temper and demeanor at work; they do not, however, demonstrate that he was essentially unemployable as they now contend.  In fact, it has been recently asserted that the Veteran was barely able to work, and remained employed only due to the very sheltered nature of his employment and the strong assistance provided by friends and family, such assertions are strongly contradicted by the Veteran's own earlier statements provided to examiners.  While the Veteran did report periodic problems to his VA providers, he also repeatedly stressed that he had been successful in business pursuits overall.  In 1999 the Veteran reported an exacerbation of his symptoms but noted that his anger had passed and that he was much calmer and in control.  Providers at that time noted that work was stable.  In April 2000 Dr. M., the Veteran's treating psychologist, stated that the Veteran had worked extremely hard to manage his condition and had thus been able to function in society and provide for his family.  Significantly, in 2002 Dr. M. indicated that even when the Veteran's PTSD symptoms were aggravated, he remained functional due to his strong constitution and coping strategies, noting good coping skills and treatment compliance.  In February 2003 Dr. M. identified only intermittent work and social difficulties due to his symptoms.  Thus, while it appears that the Veteran may have had intermittent difficulty in work settings prior to May 1997, the evidence clearly fails to demonstrate an inability to obtain or retain employment.  In fact, the Veteran's statements during the course of treatment also weigh heavily against finding that he experienced definite or even mild social or industrial impairment, so as to warrant an evaluation in excess of 10 percent prior to May 20, 1997.

The Board has also considered whether the Veteran's disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating for the period in question is warranted.  The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In light of the above discussion, the Board concludes that for the period in question, an evaluation in excess of 10 percent for PTSD prior to May 1997 is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

As for the period on and after May 20, 1997, upon careful consideration of the evidence pertaining to this claim the Board has determined that an evaluation higher than 70 percent for PTSD is not warranted.  The Board acknowledges that, since May 1997, the Veteran's PTSD has been shown to be manifested by depression, sleep disturbance, irritability, avoidance, intrusive thoughts, hyper vigilance, and anxiety.  The Board also accepts that the Veteran's PTSD impacts his interpersonal and occupational relationships.  Objectively, however, communication and speech have been consistently within normal limits.  Memory has been repeatedly found to be good, and no psychotic manifestations have been identified.  Moreover, medication has been prescribed over the years, and the Veteran and his wife have reported that it has caused a decrease in his symptoms.  Notably, he Veteran's anxiety and explosive temper, symptoms that appear to be most distressing, were reported to be greatly improved in September 1999.  A March 2001 report from a Vet Center indicates that the Veteran had definite leadership qualities, ample intelligence, and presented as a hard and resourceful worker despite the Veteran's report of difficulty working well with even his best customers.  In November 2002 Dr. M. stated that the Veteran's PTSD symptoms were significant, but that he remained functional due to a strong constitution and coping strategies.  

In summary, little in the record, including the Veteran's statements and those of his family, suggests that the criteria for a schedular evaluation of 100 percent or greater are met.  The evidence does not demonstrate gross impairment with thought processes or communication; rather, the Veteran's thought content and communication have repeatedly been found to be within normal limits.  He does not display delusions or hallucinations, grossly inappropriate behavior, or an intermittent inability to perform activities of daily living.  He has not been found to be in persistent danger of hurting himself or others.  He is oriented, and his memory is good.  During the appeal period, the Veteran's GAF score has been assessed at worst, as 50.  Such a score indicates serious symptoms.  However, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  In sum, the Board finds that the overall severity of the Veteran's PTSD is consistent with no more than a 70 percent schedular rating.  Accordingly, the Board finds that the appropriate rating for the Veteran's PTSD is 70 percent.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

		TDIU

Generally, under 38 C.F.R. § 3.340(a)(1), total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of one 6o percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if the requisite schedular criteria is not met if a claimant is nevertheless shown to be "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities".

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  In reviewing claims for assignment of earlier effective dates for TDIU awards, the applicable law is the same as that governing assignment of earlier effective dates for increased rating claims.

The Veteran essentially contends that an earlier effective date is warranted for entitlement to TDIU, based on an earlier inferred claim.  He points out that prior to May 2003, he had initiated a claim for increased evaluation, and he argues that VA had an obligation, in compliance with stated practice, to consider the claim for increase as including a claim for TDIU.  Specifically, he asserts that an informal claim for increase in evaluation of PTSD was received May 20, 1997, when he sought treatment for the condition.  Further, he notes that he filed a formal claim for TDIU in a statement to VA received August 30, 2002, and that on prior occasions, such as at an August 2000 personal hearing, he had offered evidence of his occupational impairment from PTSD.  

At the outset, the Board need not determine whether an earlier date of receipt of claim exists in this case because the effective date for the award of TDIU in this case is determined by when entitlement to TDIU is shown.  Regardless of the date of claim for TDIU, the award of that benefit may not be made effective prior to the date entitlement is shown.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Assuming, however, that any of the above-noted statements is considered a claim for TDIU, the effective date here remains the same, as May 8, 2003 was the earliest date entitlement to a TDIU is shown.

The evidence of record demonstrates that it was not until a VA examination dated May 8, 2003, that the record contains a definitive opinion stating the Veteran "could not be employed" (emphasis added) if he did not have his own business.  Earlier evidence weighed against a finding that the Veteran was unable to obtain or maintain substantially gainful employment.  The Board acknowledges that, as recently as April 2003, Dr. M. went so far as to state that the Veteran "would have great difficulty functioning" in another environment and "I doubt strongly that he would be able to tolerate a vocational environment that was not protected".  However, such a finding suggests no more than a severe degree of occupational impairment, and such a level of impairment was already contemplated by the 70 percent rating assigned for his PTSD.  May 8, 2003, is the earliest date on which an argument can be made that the Veteran is shown to be unable to obtain or retain any substantially gainful employment (outside of his protected position) due to his service connected disabilities.  Prior to that date, the weight of the evidence indicates the service-connected PTSD caused only intermittent occupational impairment.

Ignoring the fact that the Veteran seeks an effective date for a TDIU dating back into a period of time he was profitably employed and receiving in excess of $5000 a month (albeit at a job he characterizes as marginal in view of the allegedly sheltered nature of the family business where he worked), and focusing narrowly on the objective evidence showing the impact the Veteran's service-connected disabilities have on his ability to obtain and maintain work, the Board finds that the evidence does not show he was unemployable prior to May 8, 2003.

Historically, VA treatment records from 1997 forward reveal that the Veteran had intermittent problems with his temper and demeanor at work.  They do not show that he was unemployable.  The Veteran was a partner in a family owned construction business.  He stressed to VA healthcare providers that he had been successful in his business pursuits overall.  He did note periodic problems with yelling and anger, and stated that he had difficulty dealing with people or taking orders.  In May 1999, the Veteran reported an exacerbation of PTSD symptoms, marked by angry outbursts.  He stated on treatment, however, that the anger passed and he was then much calmer and in control.  Medications helped with his mood, though he remained angry and irritable.  The Veteran stated he could control his anger, and doctors noted that work was stable.  Doctors continued to adjust medications, as the Veteran complained of various side effects and often self-adjusted his doses or declined to take any medications.  The Veteran remained irritable, but treatment records reflect improvement reported by both the Veteran and his wife.

In a statement date stamped as received in April 2000, the Veteran's treating VA psychologist, Dr. M., stated that in his experience, the "severity, intensity, and genuineness" of the Veteran's PTSD symptoms was unmatched.  However, he also indicated that the Veteran "has worked extremely hard to manage his condition and thus has continued to be able to function in society and provide for his family."

At an August 2000 hearing before an RO hearing officer, the Veteran, as well as his wife and daughter, opined that the Veteran would be unable to work outside the family business.  They cited examples of confrontations with workers, clients, and subcontractors in which the Veteran had grown angry and threatening. The police were called on several occasions.  They also testified, however, that the Veteran was admired and respected by his employees, and noted that as long as people were hardworking and performing in their jobs, the Veteran had no problems.  He did have outbursts; the Veteran submitted a report from the State of Connecticut in connection with a claim for unemployment benefits for a fired worker.  The reviewer noted the Veteran's angry outburst and abusive and vulgar language, but also found that this was not persistent and repeated behavior.

In March 2001, the Veteran's therapist at the Hartford Vet Center reported that the Veteran was concerned over his anger on the job.  His brother-in-law maintained harmony at work.  The Veteran indicated that he had always been a hard, resourceful worker, but was worried that he was losing his ability to work well with even his best customers and was "in a sense" occupationally impaired.  He feared losing the business.

In a March 2002 statement, the Veteran indicated he thought his PTSD disability matched the criteria for a 70 percent rating.  He noted that he experienced near continuous depression, and had a heightened startle response.  In contrast to these statements, Dr. M., noted that even with his continued symptoms, the Veteran "continues to function adequately."  In August 2002, Dr. M. noted that the Veteran had been highly successful in business and personally.  He indicated that even when PTSD symptoms were aggravated, as in November 2002, the Veteran remained functional due to his strong constitution and coping strategies.  The doctor again noted good coping skills, and treatment compliance, in January 2003, though he also at that time discussed with the Veteran the cost-benefit of seeking a total disability rating despite his "successful business and intact family.

In February 2003, Dr. M. again offered a summary of the Veteran's disability status and functional capacity.  He noted severe PTSD symptoms, but stated that despite these the Veteran "remains self-employed and is able to function in this capacity, with intermittent work and social difficulties due to his symptoms."  Dr. M. did stress that the PTSD was among the most severe he had ever seen, and that he did not believe the Veteran would be able to function vocationally in a competitive employment setting in which he would be directed by others.

On the report of an April 2003 mental health care plan update, Dr. M. stated that the Veteran had severe and chronic PTSD, but "remained functional (married, successful business) due to intelligence, strong work ethic, good social support."  In an April 2003 correspondence, he reiterated his position that the Veteran would have difficulty functioning vocationally in any employment setting where he had to take direction from others.  He noted a quick temper, rigid view of right and wrong, high standards of conduct, hypersensitivity, exaggerated startle reaction, and anxiety, and stated that these symptoms caused the Veteran "difficulty in social function and have, at times, caused difficulties in his work.  However, because he is self-employed, his job is not jeopardized."  He went on to opine that "[a]lthough he has never tried to work in any other context, I doubt strongly that he would be able to tolerate a vocational environment that was not protected in this way."  VA treatment records indicate the Veteran remained functional at work and home.

The Board finds that the evidence of record shows that the Veteran's occupational impairment due to service-connected disability was intermittent prior to May 8, 2003.  On that date, a VA provider made the persuasive statement regarding the Veteran's ability to obtain and retain gainful employment outside the sheltered environment of his family business.  Prior opinions either offer only qualifications regarding the types of situations which could be tolerated or were couched the opinion in terms of intermittent impairment.  The treating VA provider, Dr. M., stated in both February and April 2003 correspondence that impairment of work capacity was intermittent or occurred at times.  This is supported by VA treatment records, which consistently reflect that the Veteran was generally functional and successful at work despite severe PTSD symptoms.  The Board accepts that the Veteran was employed in a somewhat sheltered work environment, but notes as well that the Veteran was performing work functions and earning approximately $5000 a month doing so.  It is clear from the record that the Veteran performed real work and was not merely paid to do a "show up" job.  Furthermore, the record prior to May 8, 2003, does not contain evidence showing that the Veteran's service-connected disabilities precluded him from any form of employment outside of the protected environment of his current position.

The Board acknowledges the opinions of Dr. C. and the Veteran's daughter, a psychologist, maintaining that the Veteran had symptoms that precluded employment outside the protected environment of the family run business.  However, as set forth above, the more contemporaneous clinical evidence demonstrates that the Veteran was in fact a contributing member of the family business and that his difficulties were intermittent.  

The Board also notes that the history of treatment records reflects the Veteran's increasing failure over time to fully control his emotions and anger.  Medications were helpful, but he continued to have problems restraining himself, and family members had to step in more and more frequently to redirect him or remove him from situations.  The medical opinion of May 8, 2003, appears to mark the first time at which that degeneration of behavior finally reached the point when the Veteran's assets as a good leader, hard worker, and effective worksite manager were outweighed by his PTSD symptomatology.

As this date marks the later point between receipt of a claim and the date entitlement arose, it is the proper effective date of the award.  38 C.F.R. § 3.400.


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD on and after May 20, 1997, is denied.

Entitlement to an evaluation in excess of 10 percent prior to May 20, 1997, for PTSD is denied.

Entitlement to a TDIU prior to May 8, 2003, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


